                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     MELVIN HUDNALL,                                    Case No. 19-cv-04054-VKD
                                                         Plaintiff,
                                   9
                                                                                            ORDER RE VOLUNTARY DISMISSAL
                                                  v.
                                  10
                                                                                            Re: Dkt. No. 28
                                  11     H L TOMPKINS,
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           Plaintiff having voluntarily dismissed this action (Dkt. No. 28) pursuant to Rule 41(a)(1),

                                  15   all pending motions are terminated and all scheduled appearances and deadlines are vacated. The

                                  16   Clerk shall close this file.

                                  17           IT IS SO ORDERED.

                                  18   Dated: January 2, 2020

                                  19

                                  20
                                                                                                    VIRGINIA K. DEMARCHI
                                  21                                                                United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
